MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
                                                                           FILED
Memorandum Decision shall not be regarded as                           Nov 21 2018, 9:21 am
precedent or cited before any court except for the
                                                                           CLERK
purpose of establishing the defense of res judicata,                   Indiana Supreme Court
                                                                          Court of Appeals
collateral estoppel, or the law of the case.                                and Tax Court




ATTORNEYS FOR APPELLANT                                ATTORNEYS FOR APPELLEE
Stephen T. Owens                                       Curtis T. Hill, Jr.
Public Defender of Indiana                             Attorney General of Indiana
John A. England                                        J.T. Whitehead
Special Assistant to the State                         Deputy Attorney General
Public Defender                                        Indianapolis, Indiana
Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Christopher Hovis,                                         November 21, 2018
Appellant-Petitioner,                                      Court of Appeals Case No.
                                                           18A-PC-718
        v.                                                 Appeal from the Allen Superior
                                                           Court
State of Indiana,                                          The Hon. Frances C. Gull, Judge
Appellee-Respondent.                                       Trial Court Cause No.
                                                           02D04-0609-PC-101




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018               Page 1 of 16
                                          Case Summary
[1]   In August of 2002, Christopher Hovis and four others abducted Cheri Hartman,

      and one of Hovis’s accomplices shot her to death. The group attempted to burn

      Hartman’s body and were apprehended the next day. In June of 2003, Hovis

      pled guilty to felony murder, criminal confinement, criminal gang activity,

      abuse of a corpse, assisting a criminal, and carrying a handgun without a

      license. Before being sentenced, Hovis’s motion to withdraw his guilty pleas

      was denied, and we affirmed that denial on direct appeal.


[2]   In 2016, Hovis filed his petition for post-conviction relief (“PCR”), contending,

      inter alia, that he was entitled to relief because his guilty pleas were not

      voluntary, knowing, or intelligent and he received ineffective assistance of trial

      counsel from the attorney who handled his attempt to withdraw his guilty pleas.

      The post-conviction court denied Hovis’s PCR petition in full. Hovis contends

      that the post-conviction court erred in denying his PCR petition. Because we

      conclude that Hovis’s free-standing claim may not be raised in this proceeding

      and that he has failed to establish ineffective assistance of trial counsel, we

      affirm.



                            Facts and Procedural History
[3]   On the night of August 19, 2002, Hovis, Christine Johnston, Rheann Kelly,

      Brett Marks, and Ronrico Hatch were drinking when their conversation turned

      to Hartman. Apparently, Hartman had threatened to “whip” Kelly and had


      Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018   Page 2 of 16
      also made some negative comments about Hatch and Johnston three weeks

      previously. Appellant’s Direct Appeal App. p. 50. Although the group initially

      planned to go to Hartman’s Allen County residence and make her dance naked

      in the street (and did so), when Barbara Beck came out of her house and said

      she was going to call the police, they abducted Hartman and drove her to a

      remote location. Once at the remote location, the naked Hartman was removed

      from the car and Hatch beat her. At some point, Hatch shot Hartman in the

      mouth with a handgun belonging to Marks, killing her. Hovis, Hatch, and

      Johnston left and returned with some gasoline, doused Hartman’s body with it,

      and set the body on fire.


[4]   On August 26, 2002, the State charged Hovis with felony murder, Class A

      felony robbery, Class D felony criminal confinement, Class D felony criminal

      gang activity, Class D felony abuse of a corpse, Class C felony assisting a

      criminal, and Class C felony carrying a handgun without a license and alleged

      that he was a habitual offender. On June 4, 2003, Hovis pled guilty to felony

      murder, criminal confinement, criminal gang activity, abuse of a corpse,

      assisting a criminal, and carrying a handgun without a license. Attorney John

      Bohdan took over Hovis’s case on October 14, 2003, and, on that date, Hovis

      moved to withdraw his guilty pleas. On October 27, 2003, the trial court

      denied Hovis’s motion to withdraw his guilty pleas. On November 24, 2003,

      the trial court imposed an aggregate sentence of seventy years of incarceration.

      Hovis appealed, asserting that the trial court had abused its discretion when it

      denied his motion to withdraw his guilty pleas. On July 20, 2004, we affirmed


      Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018   Page 3 of 16
      the trial court. See Hovis v. State, No. 02A03-0401-CR-45 (Ind. Ct. App. July 20,

      2004).


[5]   On October 13, 2010, Hovis petitioned for leave to file a belated motion to

      correct error. On October 18, 2010, the trial court granted Hovis’ motion and

      allowed him to file a motion to correct error related to his sentence for assisting

      a criminal. On November 5, 2010, Hovis filed his belated motion to correct

      error, which motion was deemed denied after forty-five days. We dismissed

      Hovis’s appeal from this denial, concluding that it was essentially an

      impermissible, second direct appeal. Hovis v. State, 952 N.E.2d 231, 235 (Ind.

      Ct. App. 2011), trans. denied.


[6]   On April 8, 2016, Hovis filed his PCR petition, which he amended on

      December 27, 2016. In the petition, Hovis alleged, inter alia, that his guilty

      pleas were not made voluntarily, knowingly, or intelligently and that he

      received ineffective assistance of trial counsel from Bohdan. On August 11,

      2017, the post-conviction court held a hearing on Hovis’s PCR petition and

      denied it on February 1, 2018.


                                Discussion and Decision
[7]   The standard of review for appeals from the denial of post-conviction relief is

      well-settled. Petitioners who have exhausted the direct-appeal process may

      challenge the correctness of their convictions and sentences by filing a post-

      conviction petition. Ind. Post-Conviction Rule 1(1). The petitioner bears the

      burden of establishing his grounds for PCR by a preponderance of the evidence.

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018   Page 4 of 16
      See P-C.R. 1(5); Hampton v. State, 961 N.E.2d 480, 491 (Ind. 2012). A petitioner

      who has been denied PCR faces a “rigorous standard of review” on appeal.

      Dewitt v. State, 755 N.E.2d 167, 170 (Ind. 2001). The post-conviction court’s

      denial of relief will be affirmed unless the petitioner shows that the evidence

      leads “unerringly and unmistakably to a decision opposite that reached by the

      post-conviction court.” McCary v. State, 761 N.E.2d 389, 391 (Ind. 2002). We

      do not defer to the post-conviction court’s legal conclusions but do accept its

      factual findings unless they are clearly erroneous. Stevens v. State, 770 N.E.2d

      739, 746 (Ind. 2002). The post-conviction process is not a substitute for a direct

      appeal but merely provides a “narrow remedy for subsequent collateral

      challenges to convictions.” Ben-Yisrayl v. State, 738 N.E.2d 253, 258 (Ind.

      2000). Issues that were known and available, but not raised, on direct appeal

      are procedurally defaulted and may not be raised in the post-conviction process.

      Bunch v. State, 778 N.E.2d 1285, 1289 (Ind. 2002). Hovis contends that the

      post-conviction court erred in denying him relief on the basis that his guilty

      pleas were not voluntary, knowing, or intelligent and that he received

      ineffective assistance from Bohdan.


                      I. Whether Hovis’s Guilty Pleas Were
                       Voluntary, Knowing, and Intelligent
[8]   Hovis claims that his guilty pleas were not voluntarily, knowingly or

      intelligently made and that it was error for the trial court to deny his motion to

      withdraw them. These claims, however, have already been litigated or are

      procedurally defaulted. As the post-conviction court and the State both

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018   Page 5 of 16
      correctly pointed out below, repetitious litigation of the same dispute is not

      permitted. See, e.g., Hughes v. State, 880 N.E.2d 1186, 1188 (Ind. 2008). If an

      issue has been raised on direct appeal, it cannot be relitigated in a post-

      conviction proceeding. Washington v. State, 570 N.E.2d 21, 23 (Ind. 1991). The

      basic claim that Hovis’s guilty pleas were not voluntary, knowing, and

      intelligent was litigated in his direct appeal of 2004 and cannot be relitigated in

      this post-conviction proceeding. See id. Moreover, to the extent that variations

      on these claims were not raised in Hovis’s direct appeal of 2004, they could

      have been and are therefore procedurally defaulted in any event. See Bunch, 778

      N.E.2d at 1289.


                      II. Whether Hovis Received Ineffective
                           Assistance of Trial Counsel
[9]   Hovis contends that he received ineffective assistance from Bohdan, who was

      appointed to represent him in October of 2003, after he pled guilty but before

      his sentencing. Hovis claims that Bohdan rendered ineffective assistance during

      Hovis’s attempt to withdraw his guilty pleas. We review claims of ineffective

      assistance of counsel based upon the principles enunciated in Strickland v.

      Washington, 466 U.S. 668 (1984):


              Under Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80
              L. Ed. 2d 674 (1984), a claim of ineffective assistance of counsel
              requires a showing that: (1) counsel’s performance was deficient
              by falling below an objective standard of reasonableness based on
              prevailing professional norms; and (2) counsel’s performance
              prejudiced the defendant so much that “there is a reasonable
              probability that, but for counsel’s unprofessional errors, the result
      Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018   Page 6 of 16
               of the proceeding would have been different.” Id. at 687, 694,
               104 S. Ct. 2052; Lowery v. State, 640 N.E.2d 1031, 1041 (Ind.
               1994). [….] Failure to satisfy either prong will cause the claim to
               fail. Vermillion v. State, 719 N.E.2d 1201, 1208 (Ind. 1999).

       French v. State, 778 N.E.2d 816, 824 (Ind. 2002).


[10]   Counsel is given wide discretion in determining strategy and tactics, and

       therefore courts will accord these decisions deference. Timberlake v. State, 753

       N.E.2d 591, 603 (Ind. 2001). “A strong presumption arises that counsel

       rendered adequate assistance and made all significant decisions in the exercise

       of reasonable professional judgment.” Id. “Whether a lawyer performed

       reasonably under the circumstances is determined by examining the whole of

       the lawyer’s work on a case.” Oliver v. State, 843 N.E.2d 581, 591 (Ind. Ct.

       App. 2006), trans. denied. We choose to address each of Hovis’s specific claims

       on the basis of whether Bohdan’s performance was deficient.


             1. Alleged Defense to the Dismissed Habitual Offender Enhancement

[11]   Hovis claims that a primary reason he pled guilty was to avoid the habitual

       offender enhancement but contends that Bohdan was ineffective in failing to

       argue that Hovis had a meritorious defense to the enhancement. Hovis

       contends that he was impermissibly sentenced by a magistrate in one of the

       convictions underlying the enhancement, causing that conviction to fail to meet




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018   Page 7 of 16
the sequencing requirements of Indiana Code section 35-50-2-8.1 The theft

conviction Hovis is referring to was entered after he pled guilty to the charge on

or about December 4, 2000. At the time, Indiana Code section 33-23-5-9(b)2

defined the powers of magistrates, and while we did eventually interpret that

statute as failing to grant magistrates the authority to impose a sentence

following a guilty plea, that did not happen until many years later. See Long v.

State, 962 N.E.2d 671, 674 (Ind. Ct. App. 2012) (“Section 33-23-5-9(b) clearly

states that a magistrate, and thus a master commissioner, may enter a final

order, conduct a sentencing hearing, and impose a sentence if he or she has

presided at a criminal trial. We are not at liberty to conclude that the clear

language of the statute indicating ‘criminal trial’ really means ‘criminal trial or

guilty plea hearing.’”), trans. denied. Hovis cites to no authority that existed in

2003 to support his argument, and we are aware of none. Moreover, even if we

assume that the sentence in Hovis’s prior theft case was somehow invalid, “a

defendant may not wage a collateral attack on the validity of a prior conviction

during a habitual-offender proceeding, Gross v. State, 444 N.E.2d 296, 301




1
    Indiana Code section 35-50-2-8 provides, in part, that

          A person has accumulated two (2) or three (3) prior unrelated felony convictions for
          purposes of this section only if:
               (1) the second prior unrelated felony conviction was committed after commission of
               and sentencing for the first prior unrelated felony conviction;
               (2) the offense for which the state seeks to have the person sentenced as a habitual
               offender was committed after commission of and sentencing for the second prior
               unrelated felony conviction[.]
2
    Now at Indiana Code section 33-23-5-5.

Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018                      Page 8 of 16
       (Ind.1983), unless the court documents on their face raise a presumption that

       the conviction is constitutionally infirm and the apparent constitutional

       infirmity undermines the integrity and reliability of the guilt determination[,]”

       Dexter v. State, 959 N.E.2d 235, 238 (Ind. 2012), considerations that are not

       present in this case. We cannot conclude that Bohdan performed deficiently for

       failing to make an argument for which there was no legal precedent at the time

       and could not have been brought in this case in any event.


                          B. Consecutive Habitual Offender Enhancements

[12]   Hovis also contends that he believed that any habitual offender enhancement in

       this case would have to be run consecutively to a habitual offender

       enhancement he faced in a contemporaneous case in Whitley County, which

       we shall assume, arguendo, was not the case. Hovis, however, did not testify

       that his belief was the result of being misled by trial counsel, the trial court, or

       the prosecutor. A defendant’s mere lack of knowledge about matters related to

       his case is not a basis for invalidating a guilty plea as unintelligent, unknowing,

       or involuntary. See State v. Moore, 678 N.E.2d 1258, 1267 (Ind. 1997) (“Taking

       this evidence most favorably to Moore, however, it does not establish that he

       was actually misled into pleading guilty. There is no showing of a promise or

       commitment upon which Moore relied in entering his plea.”); Harris v. State,

       762 N.E.2d 163, 167–68 (Ind. Ct. App. 2002) (concluding that defendant’s mere

       hope for a certain outcome at sentencing does not render guilty plea involuntary

       where defendant was not misled by illusory promise), trans. denied. Even if we



       Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018   Page 9 of 16
       assume that Hovis’s self-serving testimony is true and that his belief was indeed

       erroneous, this does not establish ineffective assistance of counsel.


           C. Alleged Lack of Unqualified Admission to the Felony Murder Charge

[13]   Hovis contends that Bohdan was ineffective for failing to claim that he had not

       made an unqualified admission to the felony murder charge. It is well-settled in

       Indiana that “a judge may not accept a plea of guilty when the defendant both

       pleads guilty and maintains his innocence at the same time.” Ross v. State, 456

       N.E.2d 420, 423 (Ind. 1983). Hovis’s argument is essentially that he unloaded

       the handgun before Hartman’s death in an attempt to prevent its use, which

       fatally undermines his admission to committing felony murder. The Indiana

       Supreme Court has stated that “[i]n deciding whether a person may be

       convicted of felony murder for an allegedly indirect or remote death, we have

       applied the felony murder statute when the designated felony was ‘the mediate

       or immediate cause’ of the death.” Palmer v. State, 704 N.E.2d 124, 126 (Ind.

       1999) (citation omitted).


[14]   The record of the guilty plea hearing, however, does not establish that Hovis

       unloaded the murder weapon, much less that he did so before Hatch shot

       Hartman with it. The passage that Hovis draws our attention to reads as

       follows:


               [Trial Court]: Okay. Questions by the State?
               [Prosecutor]: I just have … wasn’t there at some point that you
               unloaded the weapon … you had possession of the weapon in
               Allen County, correct?

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018   Page 10 of 16
                [Hovis:] Yes.
                [Prosecutor]: At the location where Cheri Hartman was
                murdered?
                [Hovis:] Yes.
                [Prosecutor]: So you had that in your hand.
                [Hovis:] Yes, I did, yeah.
       Appellant’s Direct Appeal App. pp. 55–56.


[15]   First, although the prosecutor refers to unloading the weapon, Hovis never

       affirms that he did. Second, even if we assume that Hovis did unload the

       handgun, this passage—at most—tends to establish that Hovis unloaded the

       handgun “at some point,” with no indication that this occurred before Hartman

       was shot.3 The record does not support the factual assertion on which Hovis’s

       entire argument is premised, so it must fail. Because Hovis has not established

       that he had a meritorious defense to a charge of felony murder, he has also

       failed to establish that his trial counsel was ineffective in failing to raise the

       issue.


           D. Alleged Lack of Unqualified Admission to the Abuse of a Corpse Charge

[16]   Hovis contends that Bohdan was ineffective for failing to claim that his guilty

       plea to the charge of abuse of a corpse was not an unqualified admission of




       3
         We note that there is no mention anywhere else in the record of Hovis contemporaneously claiming to
       have unloaded the handgun before Hartman’s death, which seems to us like the sort of thing a person in
       Hovis’s position would have mentioned, if true. Hovis also does not explain why he did not, for example,
       put the ammunition in his pocket or throw the handgun away from the vehicle if he truly had the intent to
       prevent the handgun from being used.

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018               Page 11 of 16
       guilt, namely that he claimed at the same hearing that he had done it under

       duress. Hovis indicated that he, Hatch, and Johnston went to purchase

       gasoline so that they could burn Hartman’s body, with no indication that Hovis

       was forced to do so. Hovis notes that at his guilty plea hearing, he testified that

       Hatch “pointed the pistol at [him] and told [him] to light [Hartman’s body]” on

       fire, which he then did. Appellant’s Direct Appeal App. p. 53. Hovis,

       however, did not claim at the hearing that he was coerced into burning the

       body, and his initial response to Hatch’s direction was “f*** you[,]” Appellant’s

       Direct Appeal App. p. 53, which is hardly consistent with feeling intimidated or

       threatened. Hovis admitted to lighting Hartman’s body on fire, and the record

       does not establish that he had a meritorious defense of duress to the crime.

       Bohdan did not provide deficient performance for failing to raise this claim.


                                          E. Allegedly Illegal Stop

[17]   Hovis contends that Bohdan was ineffective for failing to argue that his guilty

       pleas should be withdrawn because he was arrested following an allegedly

       illegal stop on August 20, 2002. Specifically, Hovis contends that police lacked

       reasonable suspicion to stop the car in which he and his four accomplices were

       traveling, rendering any subsequently collected evidence inadmissible. During

       a suppression hearing in Hatch’s case conducted two days after Hovis pled

       guilty, Fort Wayne Police Officer Tara Noll testified that she responded to a

       report of a disturbance at 1914 Sinclair Street at 11:08 p.m. on August 19, 2002.

       Officer Noll’s testimony continued as follows: Beck told Officer Noll that she

       had heard a female scream, had stepped outside, and had seen the female who

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018   Page 12 of 16
       lived across the street being accosted, abducted, and taken away in a vehicle

       that Beck described as a dark, mid-sized car with a cargo rack on the back.

       Officer Noll learned that Hartman was the female who lived across the street by

       speaking with her roommate and that Hartman had been involved in an

       altercation with a man named “Rico” some weeks previously, even filing a

       police report. Petitioner’s Ex. 5 p. 12. Officer Noll conveyed that information

       over her radio and that another officer indicated that “Rico” was possibly

       Ronrico Hatch. Petitioner’s Ex. 5 p. 13. A computer search for Hatch’s known

       associates turned up Hovis, Kelly, Marks, and Johnston. The computer search

       also revealed that the only automobile associated with any one of the five was a

       Chevrolet Corsica registered to Kelly that matched the description given by

       Beck and which had a license plate number of 2EJ948. At 5:30 a.m. on August

       20, 2002, an Amber Alert was issued for Hartman, which included a description

       of Kelly’s car and its plate number.


[18]   Fort Wayne Police Captain Arthur Norton testified that at approximately 11:20

       a.m. on August 20, 2002, he received a telephone call from a woman who

       identified herself as Hatch’s mother indicating that he had just visited her in

       Detroit, Michigan, and had left in a blue vehicle with Johnston, Hovis, and

       Marks. Indiana State Police Trooper Richard Crawford testified that he was on

       duty on August 20, 2002, and knew of the Amber Alert concerning Hartman.

       At approximately 12:30 p.m., Trooper Crawford became aware that a vehicle

       matching the description in the Amber Alert had been seen in the area and

       proceeded to Interstate 69, where he soon spotted a 1992 blue Chevy Corsica


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018   Page 13 of 16
       carrying five persons with license plate 2EJ948. The trial court concluded that

       the stop, detention of the passengers, and investigation were reasonable and

       denied Hatch’s motion to suppress.


[19]   “A traffic stop of an automobile and temporary detention of its occupants

       constitutes a ‘seizure’ within the meaning of the Fourth Amendment.” Bush v.

       State, 925 N.E.2d 787, 789–90 (Ind. Ct. App. 2010) (quoting Whren v. U.S., 517

       U.S. 806, 809–10 (1996)). “To be valid, a traffic stop must be supported by, at

       least, reasonable suspicion a traffic law has been violated or other criminal

       activity is afoot.” Meredith v. State, 906 N.E.2d 867, 869 (Ind. 2009)). We agree

       with the trial court in Hatch’s case that the stop of the car was reasonable.

       Before the traffic stop, the authorities had gathered information indicating that

       (1) Hartman had been assaulted and then abducted; (2) Hartman had been

       involved in some sort of continuing dispute with Hatch; (3) the vehicle involved

       in the abduction closely matched the description of a vehicle owned by Kelly, a

       known associate of Hatch, Hovis, Johnston, and Marks; (4) Hatch, Hovis,

       Johnston, and Marks were seen in Detroit the morning after Hartman’s

       abduction, implying flight from Allen County; and (5) Kelly’s vehicle was seen

       returning from the direction of Detroit later that day on Interstate 69. Given

       that persons had assaulted and abducted Hartman the night before, and that

       there was some reason to believe those persons were associates of Kelly and

       were in her vehicle, Hovis has failed to show that the stop was illegal. Contrary

       to Hovis’s contention, the information known to the authorities was more than




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018   Page 14 of 16
       sufficient to generate reasonable suspicion that criminal activity was afoot.4

       Bohdan was not ineffective for failing to argue that the State’s evidence

       collected against Hovis should have been suppressed.


                                           F. Coercion to Plead Guilty

[20]   Finally, Hovis contends that Bohdan was ineffective for not arguing that he was

       threatened into pleading guilty by Fort Wayne Police Detective Garry

       Hamilton. Even if we were to assume that Hovis was threatened into pleading

       guilty (which we do not), Bohdan testified that he could not recall Hovis telling

       him of any such threats. The post-conviction court was entitled to believe

       Bohdan’s testimony on this point. Bohdan’s performance cannot have been

       deficient for failing to raise a claim based on factual allegations of which Hovis

       had not made him aware, even if they did occur.



                                                   Conclusion
[21]   To the extent that Hovis makes free-standing claims that his guilty pleas were

       not voluntary, knowing, or intelligent, or that the trial court erroneously

       accepted his guilty pleas, those arguments have either already been litigated or

       are procedurally defaulted. As for Hovis’s claim that he received ineffective




       4
         Hovis’s argument relies in large part on the fact that the probable cause affidavit issued on August 26, 2002
       (six days after the stop), indicates that the police obtained the license plate number from Beck instead of their
       computer system. We fail to see how a probable-cause affidavit filed six days after a traffic stop, even if it is,
       as Hovis puts it, “[f]alse” and “ficticious[,]” Appellant’s Br. p. 53, could somehow retroactively render the
       stop invalid.

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018                    Page 15 of 16
       assistance of counsel, we conclude that his counsel was not ineffective for

       failing to (1) claim that his pleas to felony murder and abuse of a corpse were

       not unequivocal expressions of guilt, (2) inform him or argue that he had

       meritorious defenses to several or all of his charges, and (3) argue that his guilty

       pleas were coerced by threats from a police detective. The post-conviction

       court did not err in denying Hovis’s PCR petition.


[22]   We affirm the judgment of the post-conviction court.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-718 | November 21, 2018   Page 16 of 16